Citation Nr: 1106998	
Decision Date: 02/22/11    Archive Date: 03/04/11

DOCKET NO.  08-31 804	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, 
Colorado


THE ISSUE

Entitlement to service connection for bilateral hearing loss.  


REPRESENTATION

Appellant represented by:	Colorado Division of Veterans 
Affairs


WITNESSES AT HEARING ON APPEAL

Appellant and R.M.


ATTORNEY FOR THE BOARD

L.B. Cryan, Counsel


INTRODUCTION

The Veteran had active service from January 1961 until December 
1964 with subsequent service in the Naval Reserves.

This matter is before the Board of Veterans' Appeals (BVA or 
Board) on appeal from July 2007 and November 2007 rating 
decisions from the Department of Veterans Affairs (VA) Regional 
Office (RO) in Waco, Texas.  In both of these decisions, service 
connection for hearing loss and tinnitus was denied.  The claim 
of service connection for tinnitus was subsequently granted 
during the pendency of the appeal pursuant to a September 2008 
rating decision.  



REMAND

A preliminary review of the record discloses a need for further 
development prior to final appellate review of the issue of 
service connection for bilateral hearing loss.

During active service, the Veteran's military occupational 
specialty (MOS) was fire control technician gunnery (FTG).  The 
Veteran reported that he was involved in gunnery operations in 
close proximity to several 5" 54 guns and numerous jet and turbo 
prop air craft.  The Veteran also reported that he was in charge 
of 3 Mark 56 Gun Fire Control systems located at the edge of the 
flight deck and next to the gun mounts, and work on these MR 56's 
during flight operations placed him within a few meters of 
launching and arresting of jets and prop aircraft.  Thus, the 
Veteran maintains that he was exposed to extensive aircraft jet 
engine noise as well as excessive gunfire noise during active 
duty.  

The Veteran's service treatment records (STRs) show that at the 
time of an enlistment physical examination in January 1961, as 
well as at the time of discharge in December 1964, audiograms 
were not performed, but a whispered voice test evaluated the 
Veteran's hearing as 15/15 for spoken and whispered voice in both 
ears. 

Post service records include private audiograms from January and 
May 1998.  The January 1998 audiogram record reveals the 
Veteran's complaint of constant tinnitus in both ears with a 
history of noise exposure.  At that time, acoustic reflexes 
appeared to be absent bilaterally, but hearing loss was within 
normal limits.  There was an air-bone gap noted in the left ear.  
The May 1998 audiogram record noted normal hearing in the left 
ear, but mild to moderate hearing loss in the right ear only at 
6000 and 8000 hz.  

In a March 2007 memorandum, the Veteran's private treating 
audiologist, R.M., noted that the Veteran reported the onset of 
hearing loss and tinnitus during active service while working 
around loud gunfire and jet engine noise.  According to R.M. the 
Veteran's March 2007 audiometric test results showed a moderate 
to mild to severe mixed hearing loss bilaterally.  R.M. further 
noted that there was a conductive hearing loss component 
bilaterally at specific frequencies.  Speech discrimination 
ability in quiet was excellent bilaterally; however, the Veteran 
described difficulty understanding speech when any type of 
background noise was present.  M.R. concluded that it was more 
likely than not that the Veteran's sensorineural bilateral 
hearing loss and bilateral tinnitus was due to the damaging noise 
levels he was exposed to while on active duty in the Navy.

In contrast to R.M.'s March 2007 opinion, a VA audiologist from 
July 2007 opined that the Veteran's hearing loss and tinnitus 
were not related to in-service noise exposure, particularly 
because the Veteran's hearing was noted as normal at discharge 
and because audiograms from the 1970's and 1980's (from the 
Veteran's period in the Naval Reserves) showed hearing within 
normal limits bilaterally.  Moreover, the July 2007 VA audiology 
examination findings indicated that the Veteran did not, at that 
time, have a hearing loss for VA disability purposes.  

For the purposes of applying the laws administered by VA, 
impaired hearing will be considered to be a disability when the 
auditory threshold in any of the frequencies 500, 1000, 2000, 
3000, 4000 Hertz is 40 decibels or greater; or when the auditory 
thresholds for at least three of the frequencies 500, 1000, 2000, 
3000, or 4000 Hertz are 26 decibels or greater; or when speech 
recognition scores using the Maryland CNC Test are less than 94 
percent.  38 C.F.R. § 3.385.

Specifically, audiometric findings at the VA examination in July 
2007 showed pure tone thresholds in decibels as follows:  




HERTZ





500
1000
2000
3000
4000
6000
8000
RIGHT
25
15
10
10
30
60
65
LEFT
25
20
15
15
30
45
50

Thus, the Veteran had a hearing loss at 6000 and 8000 hz 
bilaterally, but his hearing loss did not meet the regulatory 
threshold for a hearing loss disability for VA purposes according 
to the regulation at 38 C.F.R. § 3.385.  The RO therefore denied 
the Veteran's claim of service connection for hearing loss on the 
basis that the Veteran did not have a hearing loss disability for 
VA purposes.  

In April 2010, the Veteran and R.M. testified at a personal 
hearing before the BVA at the RO and submitted additional 
audiometric findings at the hearing to support their testimony.  
The additional evidence added to the claims file at the time of 
the April 2010 hearing appears to show that the Veteran may now 
have a hearing loss for VA purposes pursuant to the regulations 
at 38 C.F.R. § 3.385.  At the April 2010 hearing, R.M testified 
that he had over 33 years of experience as clinical audiologist, 
was a retired Army audiologist, and was currently a licensed 
audiologist.  R.M provided a copy the Veteran's most recent 
audiogram dated in April 2010, and indicated that these latest 
audiometric findings revealed a moderate to severe sensory neural 
hearing loss in the right ear and a moderate sensory neural 
hearing loss in the left ear.  R. M. further testified that based 
on his history and research, and working with noise-induced 
hearing loss, it was his opinion that the Veteran's bilateral 
sensorineural hearing loss was a result of extensive noise from 
weapons fire and aircraft without the use of hearing protection 
during service.  

Along with the April 2010 audiogram, was a corresponding memo 
from R.M., both of which were submitted at the time of the 
personal hearing with a waiver of initial review by the RO.  The 
April 2010 memorandum reiterates that the Veteran's April 2010 
audiometric test results show a moderate to mild to severe 
sensorineural hearing loss in the right ear with a conductive 
component only at 500 Hz; and, a moderate to mild to moderate 
sensorineural hearing loss in the left ear across all test 
frequencies.  Speech discrimination was noted to be excellent in 
the right ear and good for the left ear; however, the Veteran was 
noted to report significant difficulty understanding speech when 
any type of background noise was present.  Significantly, R.M. 
suggested that the Veteran have the Maryland CNC test 
administered to fully evaluate his speech discrimination ability.  

Finally, R.M. noted that research had shown that repeated 
exposure to extreme noise levels such as weapons fire and 
aircraft noise without hearing protection caused permanent 
hearing loss and permanent tinnitus.  The Veteran was reportedly 
exposed to these types of extreme noise levels while on active 
duty; thus, the examiner opined that it was definitely more 
likely than not that his bilateral sensorineural hearing loss was 
the direct result of his exposure to extreme noise levels while 
on active duty in the U.S. Navy.  

Based on the evidence gathered at the Veteran's April 2010 
personal hearing, it appears that the Veteran may now have a 
current hearing loss disability for VA purposes.  In other words, 
the April 2010 audiogram appears to show that the Veteran may 
meet the threshold requirements of 38 C.F.R. § 3.385.  However, 
it does not appear that the speech discrimination score was based 
on the Maryland CNC word list and although a hearing loss was 
reported by the examiner, no exact numeric designations 
corresponding to the pure tone thresholds shown on the diagram 
were provided by R.M.  Thus, the current evidence of record is 
inadequate to determine whether the threshold requirements are 
met for a current diagnosis of a hearing loss disability for VA 
purposes pursuant to the regulatory criteria at 38 C.F.R. 
§ 3.385.  

Furthermore, even if it is determined that the Veteran does now 
meet this threshold requirement for a current hearing loss for VA 
purposes, there remain contradictory opinions as to whether the 
current hearing loss is related to in-service noise exposure.  
Although in-service noise exposure is conceded, based on the 
Veteran's MOS and his credible testimony, the VA examiner's 
opinion is based, in part, on a finding that there are several 
audiograms from the 1970's and 1980's that show normal hearing 
after service.  That is not to say that the Veteran's current 
hearing loss disability (if shown) is unrelated to the in-service 
noise exposure; however R.M. did not consider these findings when 
he provided his opinion.  In other words, R.M's opinion does take 
into consideration the delayed onset of hearing loss long after 
the reported acoustic trauma.  

In light of the foregoing, further development is needed in order 
to make a decision in this case, to include a medical examination 
and opinion to determine the etiology of the hearing loss.  38 
U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4).

Therefore, to give the Veteran every consideration with respect 
to the present appeal, this case is being returned to the RO via 
the Appeals Management Center (AMC) in Washington, D.C. for 
further development in conjunction with the appeal, and the 
Veteran will be notified when further action on his part is 
required. Accordingly, the case is REMANDED for the following 
action:

The Veteran should be afforded an 
examination to ascertain whether any 
current bilateral hearing loss meets the VA 
regulatory standard of 38 C.F.R. § 3.385 
for a disability, and if so, the nature and 
etiology of the hearing loss.  Any and all 
indicated evaluations, studies, and tests 
deemed necessary by the examiner should be 
accomplished.  

The examiner is requested to review all 
pertinent records associated with the 
claims file and offer comments and an 
opinion as to whether any currently 
diagnosed hearing loss is related to noise 
the Veteran was exposed to during service.  

The examiner is asked to consider the 
Veteran's credible testimony regarding in-
service excessive noise exposure which is 
consistent with his MOS, as well as a lack 
of post-service noise exposure.  The 
examiner is also asked to consider the 
Veteran's credible testimony regarding the 
in-service onset of his hearing loss and 
tinnitus in particular and reconcile this 
testimony with the audiometric findings 
from the 1970's and 1980's showing normal 
hearing.  In so doing, the examiner is also 
asked to comment on the opinions of R.M.

A clear rationale for all opinions would be 
helpful and a discussion of the facts and 
medical principles involved would be of 
considerable assistance to the Board.  
However, if the requested opinion cannot be 
provided without resort to speculation, the 
examiner should so state and explain why an 
opinion cannot be provided without resort 
to speculation.

Since it is important "that each disability 
be viewed in relation to its history[,]" 38 
C.F.R. § 4.1, copies of all pertinent 
records in the Veteran's claims file, or, 
in the alternative, the claims file, must 
be made available to the examiner for 
review in connection with the examination. 

When the development requested has been completed, the case 
should again be reviewed by the RO on the basis of the additional 
evidence.  If the benefit sought is not granted, the Veteran and 
his representative should be furnished a Supplemental Statement 
of the Case, and be afforded a reasonable opportunity to respond 
before the record is returned to the Board for further review.

The purpose of this REMAND is to obtain additional development, 
and the Board does not intimate any opinion as to the merits of 
the case, either favorable or unfavorable, at this time.  The 
Veteran is free to submit any additional evidence and/or argument 
he desires to have considered in connection with his current 
appeal.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  No 
action is required of the Veteran until he is notified.



_________________________________________________
RAYMOND F. FERNER
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2010).


